UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1110


JEFFREY D. GREGORY,

                Plaintiff - Appellant,

          v.

POST MASTER JOHN POTTER, United States Postal Service; DANIEL T.
PIERCE; JONIE BLANTON; DAVID MILLS; DAVID VAN NORSTRAND,

                Defendants - Appellees,

          and

WAYNE SIGMON, for Jeffrey Dale Gregory and Sonya McAbee Gregory,

                Trustee - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cv-00142-LHT-DLH)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey D. Gregory, Appellant Pro Se. Gretchen C. F. Shappert,
United States Attorney, James Michael Sullivan, Assistant United
States Attorney, Charlotte, North Carolina; P. Wayne Sigmon, GRAY,
LAYTON, KERSH, SOLOMON, SIGMON, FURR & SMITH, PA, Gastonia, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey D. Gregory appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his employment discrimination complaint based on his lack of

standing to pursue this action, which—due to his filing of a

petition in bankruptcy—belongs to his bankruptcy estate.                          See

Detrick v. Panalpina, Inc., 108 F.3d 529, 536 (4th Cir. 1997).                     We

have reviewed the record and find no reversible error.                      We note,

however, that while Gregory does have standing to pursue his claim

that   he    was   required   to    wear     a    training    badge   in    February

2007—after the date of the filing of his bankruptcy petition—he

cannot state a claim on which relief could be granted on this

issue.      See Harris v. Forklift Sys. Inc., 510 U.S. 17, 21 (1993).

Accordingly, we affirm substantially for the reasons stated by the

district court.        Gregory v. Potter, No. 1:07-cv-00142-LHT-DLH

(W.D.N.C. Dec. 6, 2007).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the    court    and       argument    would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                      - 2 -